Citation Nr: 0629717	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  06-12 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1942 to February 
1946 and from June 1947 to February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to a certificate of 
eligibility for specially adapted housing under 38 U.S.C.A. 
§ 2101(a) or a special home adaption grant under 38 U.S.C.A. 
§ 2101(b).  

This case has been advanced on the docket pursuant to 
38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran is not in receipt of compensation for 
permanent and total disability due to one of the following: 
both lower extremities; blindness; one lower extremity plus 
organic disease or injury which affects the functions of 
balance or propulsion, or one lower extremity plus one upper 
extremity.

3.  The veteran is not in receipt of compensation for 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.  


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. § 2101(a), 
5107 (West 2002& Supp. 2005); 38 C.F.R. § 3.809 (2006).

2.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.809a (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was informed in a November 2005 letter of the 
evidence necessary to substantiate the claim (including what 
evidence VA would provide, and what he was expected to 
provide), and was asked to any evidence in his possession.  
This notification was accomplished prior to the initial 
rating decision in February 2006.  

Regarding the duty to assist, all relevant records identified 
by the veteran have been obtained.  He has not requested a 
hearing.  There is no indication in the record that 
additional evidence relevant to the issues of entitlement to 
financial assistance in acquiring specially adapted housing, 
or a special home adaptation grant, is available and not part 
of the claims file.  Consequently, the Board finds that VA 
has met the duties to notify and assist.  To the extent that 
VA has failed to fulfill any duty to notify or assist the 
veteran, the Board finds that error to be harmless.  The 
veteran has received all critical notice; has had ample 
opportunity to respond/supplement the record after notice was 
given; and the case was thereafter adjudicated.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2006).  
The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d) (2006).

In this case, the veteran is in receipt of a total disability 
evaluation on the basis of individual unemployability due to 
service connected disabilities (TDIU) effective since July 
2004.  However, eligibility for special adaptive housing 
requires permanent and total disability that is the result of 
a combination of disabilities affecting locomotion, which is 
not shown.  

Service connection is in effect for the following 
disabilities: (1) left sided neuropathy, rated 30 percent 
disabling; (2) degenerative joint disease of the left 
shoulder, rated 20 percent disabling; (3) degenerative joint 
disease of the right shoulder, rated 10 percent disabling; 
(4) degenerative joint disease of the left elbow, rated 10 
percent disabling; (5) osteoarthritis of the right knee, 
rated 10 percent disabling; (6) osteoarthritis of the left 
knee, rated 10 percent disabling; (7) spondylosis of the 
cervical spine, rated 10 percent disabling, and (8) 
postoperative chondrodermatitis nodularis helicis of the left 
ear, rated noncompensable.

The veteran claims that he has loss of propulsion and balance 
in his service connected knees that makes it difficult to 
negotiate the stairs in his home.  He would like assistance 
in the form of a chair lift for his stairs.  

In a September 2004 VA joints examination, the veteran 
complained that he was unable to walk up or down stairs.  He 
had pain with walking and was only able to walk 400 yards.  
He used an electric chair when he went shopping.  He denied 
other symptoms with his knees and was not unsteady with 
walking, but he could stumble with walking because of poor 
vision.  He used a cane occasionally.  On examination of the 
knees, he had flexion to 130 degrees, and extension to 0 
degrees, bilaterally.  There was no limitation with 
repetitive use.  Describing any limitations in standing and 
walking, the examiner noted that the veteran walked with a 
limp in his left leg.  

A February 2005 physician's statement noted that the veteran 
was diagnosed with osteoarthritis, and was able to walk 
unaided although he would sometimes use a cane and 
occasionally use an electric chair.  He walked hunched over 
and shuffling.  

The medical evidence clearly does not show the loss, or loss 
of use, of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  Although he occasionally uses a cane and a 
wheelchair these are shown to be intermittent rather than 
"regular and constant" as contemplated by 38 C.F.R. 
§ 3.809(d) which defines precluded locomation.  The Board 
notes that the veteran's service-connected disabilities do 
cause him great difficulties.  However, he still does not 
meet the criteria listed at 38 U.S.C.A. § 2101 and 38 C.F.R. 
§§ 3.809, 3.809a.  

The veteran is not entitled to compensation for permanent and 
total service-connected disability due to any one of the 
combination of conditions found at 38 C.F.R. § 3.809(b)(1-4).  
Permanent and total compensation is not in effect for either 
both lower extremities; disability including blindness; 
disability including organic disease or injury which affects 
the functions of balance or propulsion, or one lower 
extremity plus one upper extremity.  The veteran's primary 
contention is that he is unable to climb stairs due to his 
service connected knees; however, the applicable regulations 
do not provide for special adaptive housing where locomotion 
is possible but climbing stairs is not.

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.

The veteran has not asserted, nor do the records show, 
service connected blindness in both eyes with 5/200 visual 
acuity or less, nor does the evidence show service connected 
loss of use of both hands.  The veteran does not meet any of 
the criteria in 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a.  
He is not permanently and totally disabled due to blindness 
or loss of use of the hands, and does not allege otherwise.  

In the absence of a permanent and total evaluation for the 
specified service-connected disabilities as required above, 
Congress has not authorized VA to provide financial 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a), or a special home adaptation grant under 
38 U.S.C.A. § 2101(b).  While the veteran may have non-
service connected disabilities that cause the need for 
housing adaptation, such as vision impairment, and balance 
problems, VA may only provide assistance if the disabilities 
are service-connected, and only where the specified 
disabilities are "permanent and total."  Under these 
circumstances, because the basic legal criteria for the 
benefits sought are not met, the claims must be denied.

The United States Court of Appeals for Veterans Claims has 
held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995).  Accordingly, the appeal is denied as to both the 
issue of entitlement to specially adapted housing and a 
special home adaption grant. 



ORDER

Entitlement to a certificate of eligibility for specially 
adapted housing or a home adaption grant is denied.




____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


